Title: John Adams to Abigail Adams, 21 February 1777
From: Adams, John
To: Adams, Abigail


     
      Baltimore Feb. 21. 1777
     
     Yesterday, I had the Pleasure of dining with Mr. Purveyance.
     There are two Gentlemen of this Name in Baltimore, Samuel and Robert, eminent Merchants, and in Partnership. We had a brillant Company, the two Mrs. Purveyances, the two Mrs. Lees, the Ladies of the two Colonels Richard Henry and Francis, Mrs. Hancock and Miss Katy Quincy, and a young Lady that belongs to the Family. If this Letter, like some other wise ones, should be intercepted, I suppose I shall be call’d to Account for not adjusting the Rank of these Ladies a little better.
     Mr. H., the two Coll. Lees, Coll. Whipple, Coll. Page, Coll. Ewing, the two Mr. Purveyances, and a young Gentleman. I fancy I have named all the Company.
     How happy would this Entertainment have been to me if I could by a single Volition have transported one Lady about five hundred miles. But alass! this a greater Felicity than falls to my share.
     We have voted to go to Philadelphia next Week.
     We have made General Lincoln a Continental Major General.
     We shall make Coll. Glover a Brigadier.
     I sincerely wish We could hear more from General Heath. Many Persons are extreamly dissatisfied with Numbers of the general Officers of the highest Rank. I dont mean the Commander in Chief, his Character is justly very high, but Schuyler, Putnam, Spencer, Heath, are thought by very few to be capable of the great Commands they hold. We hear of none of their heroic Deeds of Arms. I wish they would all resign.
     
     For my Part I will vote upon the genuine Principles of a Republic for a new Election of general Officers annually, and every Man shall have my Consent to be left out, who does not give sufficient Proof of his Qualifications.
     I wish my Lads were old enough. I would send every one of them into the Army, in some Capacity or other. Military Abilities and Experience, are a great Advantage to any Character.
    